Citation Nr: 0409408	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment of or reimbursement for unreimbursed 
medical expenses incurred in connection with unauthorized 
medical treatment received on May 4, 2001.

(The issues of the veteran's entitlement to service 
connection for gastroesophageal reflux disease, to include 
secondary to an adjustment disorder with anxiety, depression, 
and dyspepsia; entitlement to service connection for 
recurrent yeast infections, to include secondary to an 
adjustment disorder with anxiety, depression, and dyspepsia; 
entitlement to an increased rating for an adjustment disorder 
with anxiety, depression, and dyspepsia, currently evaluated 
as 50 percent disabling; entitlement to a rating in excess of 
10 percent for a papulosquamous eruption prior to May 10, 
2001; entitlement to a rating in excess of 30 percent for a 
papulosquamous eruption from May 10, 2001; and entitlement to 
a total disability evaluation for compensation based on 
individual unemployability, are addressed in a separate 
decision.)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2001, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that the veteran 
could be afforded a requested hearing before the Board, 
sitting at the RO.  

It is noted that this matter was initially adjudicated by 
personnel at the VA Medical Center (MC) in Columbia, South 
Carolina, and it was those personnel who furnished the 
veteran a statement of the case in which the applicable 
evidence and dispositive legal authority were outlined as to 
the payment/reimbursement issue now before the Board.  
Notwithstanding the Board's earlier action in combining all 
of the veteran's appeals, this appeal is distinguishable from 
those issues developed and adjudicated by the RO as opposed 
to staff at the VAMC, and, as such, a separate decision is 
utilized in this instance.  

On remand, the veteran elected in January 2002 to waive her 
right to an in-person hearing and instead chose to appear at 
a May 2003 videoconference hearing conducted by the 
undersigned.  Additional documentary evidence was submitted 
by the veteran directly to the Board following the May 2003 
hearing, with a written waiver of initial RO consideration.  

REMAND

The President of the United States signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), into law in November 2000, prior to the 
initiation of the claim for payment/reimbursement in May 
2001.  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duties to assist 
and notify claimants.  As well, pertinent changes to the Code 
of Federal Regulations were made in response to the VCAA.  It 
is not shown, however, that notice of the VCAA was ever 
provided to the veteran with respect to this matter.  
Corrective action is thus in order.  See Charles v. Principi, 
16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

Accordingly, this matter is REMANDED to the VAMC for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002), the 
VAMC must notify the veteran of what 
information and evidence is needed to 
substantiate her claim of entitlement to 
payment of or reimbursement for 
unreimbursed medical expenses incurred in 
connection with unauthorized medical 
treatment received on May 4, 2001.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit.  
The VAMC should also advise the veteran 
to submit all pertinent evidence not 
already on file that is held in her 
possession.  The VAMC should notify the 
veteran that, if requested, VA will 
assist her in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that she furnishes sufficient, 
identifying information and 
authorization.  Finally, the VAMC must 
address whether the veteran has been 
prejudiced by the VA's issuance of VCAA 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  Thereafter, the VAMC must 
readjudicate the claim of entitlement to 
payment of or reimbursement for 
unreimbursed medical expenses incurred in 
connection with unauthorized medical 
treatment received on May 4, 2001, based 
on all the evidence on file and the 
dispositive legal authority, inclusive of 
the VCAA and its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




